As filed with the Securities and Exchange Commission on September 20, 2011 Registration No. 333-176381 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A Amendment No. 1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Alamo Energy Corp. (Exact name of registrant as specified in its charter) Nevada 98-0489669 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 10575 Katy Freeway, Suite 300 Houston, Texas 77024 Tel: (832) 436-1832 (Address, including zip code, and telephone number, including area code,of registrant's principal executive offices) Allan Millmaker Alamo Energy Corp. 10575 Katy Freeway, Suite 300 Houston, TX, 77024 Tel: (832) 436-1832 (Name, address, including zip code, andtelephone number, including area code, of agent for service) Copies of all correspondence to: Michael J. Muellerleile, Esq. M2 Law Professional Corporation 500 Newport Center Drive, Suite 800 Newport Beach, CA 92660 Tel:(949) 706-1470/Fax: (949) 706-1475 Approximate date of proposed sale to the public: From time to time after this registration statement becomes effective. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box:x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero(Do not check if a smaller reporting company) Small reporting companyT 1 CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered(1) Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, $0.001 par valueper share $0.68 (2) Common Stock, $0.001 par valueper share issuable uponconversion of senior secured convertible promissory notes Common Stock, $0.001 par value per share issuable upon conversion of senior secured convertible promissory notes Common Stock, $0.001 par value per share issuable upon conversion of original issue discount convertible debentures (3) Common Stock, $0.001 par value per share issuable as interest due on the original issue discount convertible debentures (4) Common stock, par value $0.001 per share, issuable upon exercise of warrants issued to investors Common stock, $0.001 par value per share, issuable upon exercise of Series A, B and C Warrants issued to investors (5) Common stock, par value $0.001 per share, issuableupon exercise of warrants issued to private placement agent (5) Total $14,001,552.88 2 (1) Pursuant to Rule416 of the Securities Act of 1933, as amended, this registration statement also covers such additional shares of common stock to be issued as the result of stock splits, stock dividends and similar transactions. (2) The proposed maximum offering price per share is estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(c) under the Securities Act. The proposed maximum offering price per share is based upon the average of the high and low prices of our common stock as quoted on the OTCQB on August 12, 2011 (within 5 business days prior to filing this registration statement). (3) Represents a good faith estimate of the maximum number of shares of our $.001 par value common stock that are issuable upon the conversion of the original issue discount 5% convertible debentures (the “Debentures”).Under the terms of the Debentures, the Debentures may be converted at any time into shares of our $.001 par value common stock at a conversion price subject to reset provisions that may reduce such conversion price to no less than $0.50 per share.We cannot accurately predict the actual number of shares of common stock that will be issued upon conversion of the Debentures, in part, because, among other things, the market price of the common stock will fluctuate based, among other things, on prevailing market conditions. Nonetheless, we have estimated the number of shares of common stock that may be issuable upon conversion of the Debentures by dividing the total principal amount due under the Debentures assuming no default by $0.50.The Company will not rely on Rule 416 of Regulation C if the conversion price results in an insufficient number of shares being registered. In the event that the number of shares actually issued exceeds the number of shares included in the registration fee table such additional shares will be registered on a new registration statement to cover the resale of any additional shares. (4) Represents a good faith estimate of the maximum number of shares of our $.001 par value common stock that may be issuable in the future if we elect to pay all interest due under the terms of the Debentures in shares of common stock.Under the terms of the Debentures, we may elect to pay, in lieu of paying accrued interest in cash, accrued interest on the convertible debentures by delivering by each interest payment date a number of registered shares equal to the quotient obtained by dividing the amount of such interest by the lesser of (a) the conversion price or (b) 90% of the lesser of (i) the average of the volume weighted average price for the 20 consecutive trading days on the trading day immediately prior to the applicable interest payment date, or (ii) the average of the volume weighted average price for the 20 consecutive trading days ending on the trading day that is immediately prior to the date the applicable interest conversion shares are issued and delivered if such delivery is after the interest payment date. We cannot predict the actual number of shares of common stock that will be issued as payment of interest, in part, because, among other things, the market price of the common stock will fluctuate based, among other things, on prevailing market conditions and we have not determined whether or not we will pay the interest due upon the Debentures in shares of our common stock. Nonetheless, we have estimated the number of shares of common stock that may be issuable in the future as payment of interest in common stock by dividing the total interest payable due under the convertible notes assuming no default by $0.50.In the event that additional shares are required to be issued to cover interest payments in excess of such upper limit of our good faith estimate, such additional shares will be registered on a new registration statement. (5) Represents a good faith estimate of the maximum number of shares of our $.001 par value common stock that are issuable upon the exercise of the common stock warrants (the “Warrants”).Under the terms of the Warrants, the Warrants may be exercised at any time into shares of our $.001 par value common stock at an exercise price subject to reset provisions that may reduce such exercise price to no less than $0.50 per share.We cannot accurately predict the actual number of shares of common stock that will be issued upon exercise of the Warrants, in part, because, among other things, the market price of the common stock will fluctuate based, among other things, on prevailing market conditions. Nonetheless, we have estimated the number of shares of common stock that may be issuable upon exercise of the Warrants by dividing the total aggregate exercise price payable under the Warrants by $0.50.The Company will not rely on Rule 416 of Regulation C if the conversion price results in an insufficient number of shares being registered.In the event that the number of shares actually issued exceeds the number of shares included in the registration fee table, such additional shares will be registered on a new registration statement to cover the resale of any additional shares. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until this registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. 3 The information in this prospectus is not complete and may be changed. The selling shareholders will not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state or other jurisdiction where the offer or sale of these securities is not permitted. Subject to completion, , 2011 Preliminary Prospectus Alamo Energy Corp. Up to 20,590,519 Shares of Common Stock This prospectus relates to the sale by the selling shareholders identified in this prospectus of up to 20,590,519 shares of our $0.001 par value common stock, which includes: (i) 3,000,000 shares of our common stock held by a selling shareholder; (ii) 4,000,000 shares issuable upon conversion of convertible promissory notes (“Eurasian First Notes”); (iii) 1,720,000 shares issuable upon the conversion of convertible promissory notes adjusting the conversion price to $0.50 per share (“Eurasian Second Notes”); (iv) 2,000,000 shares issuable upon the exercise of warrants with an exercise price of $1.00 per share (“Eurasian First Warrants”); (v) 860,000shares issuable upon the exercise of warrants with an exercise price of $1.25 per share (“Eurasian Second Warrants”); (vi) 2,621,243 shares issuable upon the conversion of original issue discount 5% convertible debentures issued in connection with the private placement closed on August 1, 2011 at the lowest adjusted conversion price of $0.50 per share (“Investor Debentures”); (vii) 262,125 shares issuable as interest due on the Investor Debentures; (viii) 1,638,275 shares issuable upon exercise of the outstanding Series A warrants issued in connection with the private placement closed on August 1, 2011 at the lowest adjusted exercise price of $0.50 (“Investor Series A Warrants”); (ix) 2,621,243 shares issuable upon exercise of the outstanding Series B warrants issued in connection with the private placement closed on August 1, 2011 at the lowest adjusted exercise price of $0.50 per share (“Investor Series B Warrants”);(x) 1,638,275 shares issuable upon exercise of the outstanding Series C warrants issued in connection with the private placement closed on August 1, 2011 at the lowest adjusted exercise price of $0.50 per share (“Investor Series C Warrants”); and (xi) 229,358 shares issuable upon the exercise of the outstanding placement agent warrants issued in connection with the private placement closed on August 1, 2011 at the lowest adjusted exercise price of $0.50 per share (“Placement Agent Warrants”). All of these shares of our common stock are being offered for resale by the selling shareholders. The selling shareholders may offer all or part of their shares for resale from time to time through public or private transactions, at either prevailing market prices or at privately negotiated prices. We will not receive any proceeds from the sale of these shares by the selling shareholders. However, we will receive proceeds from the exercise of the warrants if they are exercised for cash by the selling shareholders. We will bear all costs relating to the registration of these shares of our common stock, other than any selling shareholders’ legal or accounting costs or commissions. Our common stock is quoted on the Over the Counter Bulletin Board and OTCQB under the symbol "ALME". As of September 15, 2011 ,the last reported sale price of our common stock was $0.55 per share . We will not receive any of the proceeds from the sale of those shares being offered by the selling shareholders, except the proceeds, if any, from the exercise of warrants held by selling shareholders. The securities offered by this prospectus involve a high degree of risk. See “Risk Factors”beginning onPage 7 for factors to be considered before purchasing shares of our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is , 2011. 4 TABLE OF CONTENTS Page Prospectus Summary 6 Risk Factors 7 Forward Looking Statements 17 Use of Proceeds 17 Dividend Policy 18 Price Range of Common Stock 18 Dilution 19 Selling Shareholders 19 Plan of Distribution 22 Description of Securities 23 Interest of Named Experts and Counsel 24 Business 24 Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Description of Property 33 Market for Common Equity and Related Stockholder Matters 39 Management 43 Executive Compensation 46 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 48 Certain Relationships and Related Transaction 50 Changes in and Disagreements with Certifying Accountants 50 Legal Matters 52 Experts 52 Additional Information 52 Financial Statements 59 Other Expenses of Issuance and Distribution 101 Indemnification of Directors and Officers 101 Recent Sales of Unregistered Securities 101 Exhibits 104 Undertakings Signatures 109 We have not authorized anyone to provide you with information different from that contained in this prospectus.The selling shareholders are offering to sell, and seeking offers to buy, shares of our common stock only in jurisdictions where offers and sales are permitted.The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or of any sale of the securities offered hereby. 5 In this prospectus, when we to refer to Alamo Energy Corp., we use the terms “Alamo Energy” “we,” “our” and “us” when we do not need to distinguish among these entities or their predecessors or when any distinction is clear from the context. PROSPECTUS SUMMARY You should read this summary together with the entire prospectus, including the more detailed information in our financial statements and related notes appearing elsewhere in this prospectus. Our Business Our principal business address is 10575 Katy Freeway, Suite 300, Houston, Texas, 77024.Our telephone number is (832) 436-1832. We were incorporated in the State of Nevada on March 29, 2006 as Green Irons Holdings Corp. to conduct a business in the golfing industry. On November 18, 2009, we completed the purchase of certain oil and gas assets from Alamo Oil Limited, a United Kingdom corporation. As a result of the asset purchase transaction, we changed management, entered the oil and gas business, and ceased all activity in our former business. We are an oil and gas company led by an experienced management team and focused on exploration, production and development of oil and natural gas. Our business planis to acquireoil and gas propertiesfor exploration, appraisaland development with the intent to bring the projects to feasibility at which timewe will either contract out the operations or joint venture the project with qualified interested parties.In the United States, we have an operation base in Gray, Kentucky and are the operator of our wells in Knox County, Kentucky. Our main priority will be given to projects with near term cash flow potential, although consideration will be given to projects that may not be as advanced from a technical standpoint but demonstrate the potential for significant upside. We currently have proved reserves in the States of Texas, Kentucky and West Virginia. In April 2011, we acquired all of the membership interests in KYTX Oil and Gas, LLC, KYTX Pipeline, LLC, and KYTX Drilling Company, LLC from Range Kentucky Holdings, LLC.The interests acquired include: (i) 71 wells located on approximately 4,040 acres in Kentucky, all of which are held by production, (ii) a 23-mile pipeline network capable of handling up to 9,000,000cubic feetper day and (iii) drilling equipment including one drilling rig, one service rig and additional well-servicing equipment. Our availablecash and working capitalwill not fund our activities for the next twelve months. Therefore, our auditors have expressedsubstantial doubt about our ability to continue as a going concern. Summary Financial Information The summary financial information set forth below is derived from the more detailed financial statements appearing elsewhere in this prospectus.We have prepared our financial statements contained in this prospectus in accordance with accounting principles generally accepted in the United States. All information should be considered in conjunction with our financial statements and the notes contained elsewhere in this prospectus. Income Statement For the Three Months Ended July 31, 2011 For theYear Ended April 30, 2011 For the Year Ended April 30, 2010 $ $ $ Oil Revenues 204,177 Total Expenses 403,960 Operating Loss (199,783) Net Loss (517,440) Net Loss Per Share (0.01) Balance Sheet July 31, 2011 April 30, 2011 April 30, 2010 $ $ $ Cash 86,056 Total Current Assets 182,951 Total Assets 8,450,438 Current Liabilities 502,826 Total Liabilities 2,004,333 Total Stockholders' Equity (Deficit) 6,446,105 6 The Offering: The selling shareholders want to sell up to 20,590,519 shares of our $0.001 par value common stock, which includes: (i) 3,000,000 shares of our common stock; (ii) 4,000,000 shares issuable upon conversion of the Eurasian First Notes; (iii) 1,720,000 shares issuable upon the conversion of the Eurasian Second Notes; (iv) 2,000,000 shares issuable upon the exercise of the Eurasian First Warrants; and (v) 860,000shares issuable upon the exercise of the Eurasian Second Warrants; (vi) 2,621,243 shares issuable upon the conversion of the Investor Debentures; (vii) 262,125 shares issuable as interest due on the Investor Debentures; (viii) 1,638,275 shares issuable upon exercise of the Investor Series A Warrants; (ix) 2,621,243 shares issuable upon exercise of the Investor Series B Warrants;(x) 1,638,275 shares issuable upon exercise of the Investor Series C Warrants; (xi) 229,358 shares issuable upon the exercise of the Placement Agent Warrants.All of these shares of our common stock are being offered for resale by the selling shareholders. Offering Price: The selling shareholders may offer all or part of their shares for resale from time to time through public or private transactions, at either prevailing market prices or at privately negotiated prices. Use of Proceeds: We will not receive any of the proceeds from the sale of those shares being offered by the selling shareholders except the proceeds, if any, from the exercise of warrants held by selling shareholders, which could total $6,138,575. Trading: Our common stock is traded on the Over the Counter Bulletin Board and OTCQBunder the symbol “ALME.” RISK FACTORS Before you invest in our common stock by purchasing shares from a selling stockholder named in this prospectus, you should be aware that there are various risks involved in investing in our common stock. You should consider carefully these risk factors, together with all of the other information included in this prospectus and in the periodic reports we have filed with the Securities and Exchange Commission under the Securities Exchange Act of 1934, before you decide to purchase any shares of our common stock.A purchase of our common stock is speculative in nature and involves a lot of risks. Additional risks that we do not yet know of or that we currently think are immaterial may also impair our business operations. Any person who cannot afford the loss of his or her entire purchase price for the offered shares should not purchase the offered shares because such a purchase is highly speculative. Purchasers of the offered shares may not realize any return on their purchase of the offered shares. Purchasers may lose their investments in us completely. Risks Related to our Business: Since we have a limited operating history in our current line of business, it is difficult for potential investors to evaluate our business. We entered the oil and gas business in November 2009. Our limited operating history makes it difficult for potential investors to evaluate our business or prospective operations. Since our formation, we have generated only limited and sporadic revenues. As an early stage company, we are subject to all the risks inherent in thefinancing, expenditures, operations,complications and delays inherent in a new business. Accordingly, our business and success faces risks from uncertainties faced by developing companies in a competitive environment. There can be no assurance that our efforts will be successful or that we will ultimately be able to attain profitability. We have a history of net losses which will continue and which may negatively impact our ability to achieve our business objectives. For the period from inception (September 1, 2009) to July 31, 2011, we had revenue of $520,945 and a net loss of $2,823,872 . We cannot guaranty that our future operations will result in net income. We may not ever be able to operate profitability on a quarterly or annual basis in the future. Our failure to increase our revenues will harm our business. If our revenues grow more slowly than we anticipate or our operating expenses exceed our expectations, our operating results will suffer. 7 Our independent auditors have expressed substantial doubt about our ability to continue as a going concern. In their report dated July 28, 2011, our current independent registered public accounting firm stated that our financial statements for the year ended April 30, 2011, were prepared assuming that we would continue as a going concern, and that they have substantial doubt about our ability to continue as a going concern. Our auditors’ doubts are based on our ability to obtain sufficient working capital to fund future operations. If we are unable to raise additional capital, our efforts to continue as a going concern may not prove successful. We will need additional financing to execute our business plan. The revenues from our current operations are not sufficient to support our operating costs and anticipated drilling programs. Wewill need substantial additional funds to: · effectuate our business plan; · fund the acquisition, exploration, development and production of oil and natural gasin the future; · fund future drilling programs; and · hire and retain key employees. Wemay seek additional funds through public or private equity or debt financing, via strategic transactions, and/or from other sources. There are no assurances that future funding will be available on favorable terms or at all. If additional funding is not obtained, wemay need to reduce, defer or cancel drilling programs, planned initiatives, or overhead expenditures to the extent necessary. The failure to fund our operating and capital requirements could have a material adverse effect on our business, financial condition and results of operations. We may not be able to successfully integrate the operations of KYTX Oil and Gas, LLC, KYTX Pipeline, LLC, and KYTX Drilling Company, LLC, which would be detrimental to our business. In April 2011, we acquired all of the membership interests in KYTX Oil and Gas, LLC, KYTX Pipeline, LLC, and KYTX Drilling Company, LLC from Range Kentucky Holdings, LLC. The acquisition will likely place a significant strain on our administrative, financial and operational resources, and increase demands on our management and on our operational and administrative systems, controls and other resources. We cannot assure you that our existing personnel, systems, procedures or controls will be adequate to support our operations in the future or that we will be able to successfully implement appropriate measures to integrate the acquired operations. In order to integrate the newly acquired operations, we may have to implement new operational and financial systems, procedures and controls to expand, train and manage our employees, and maintain close coordination among our technical, accounting and finance staff. We cannot guarantee that we will be able to do so, or that if we are able to do so, we will be able to effectively integrate them into our existing operations. If we are unable to integrate the newly acquired operations, our business, operating results and financial condition could be materially and adversely affected. Our exploration appraisal and development activities are subject to many risks which may affect our ability to profitably extract oilreserves or achieve targeted returns.In addition, continued growth requires that we acquire and successfully develop additional oil reserves. Oil and gas exploration may involve unprofitable efforts, not only from dry wells, but from wells that are productive but do not produce sufficient net revenues to return a profit after drilling, operating and other costs. Completion of a well does not assure a profit on the investment or recovery of drilling, completion and operating costs. In addition, drilling hazards or environmental damage could greatly increase the cost of operations, and various field operating conditions may negatively affect the production from successful wells. These conditions include delays in obtaining governmental approvals or consents, shut-ins of connected wells resulting from extreme weather conditions, insufficient storage or transportation capacity or other geological and mechanical conditions. While diligent well supervision and effective maintenance operations can contribute to maximizing production rates over time, production delays and declines from normal field operating conditions cannot be eliminated and can be expected to negatively affect revenue and cash flow levels to varying degrees. 8 Our commercial success depends on our ability to find, acquire, develop and commercially produce oil and natural gasreserves. Without the continual addition of new reserves, any existing reserves and the production therefrom will decline over time as such existing reserves are depleted. A future increase in our reserves will depend not only on our ability to explore and develop any properties we may have from time to time, but also on our ability to select and acquire suitable producing properties or prospects. We cannot guaranty that we will be able to continue to locate satisfactory properties for acquisition or participation.Moreover, if such acquisitions or participations are identified, we may determine that current markets, terms of acquisition and participation or pricing conditions make such acquisitions or participations economically disadvantageous.We cannot guaranty that commercial quantities of oil will be discovered or acquired by us. Our oil and gas operations are subject to operating hazards that may increase our operating costs to prevent such hazards, or may materially affect our operating results if any of such hazards were to occur. Oil and natural gas exploration, development and production operations are subject to all the risks and hazards typically associated with such operations, including hazards such as fire, explosion, blowouts, cratering,unplanned gas releases and spills, each of which could result in substantial damage to our wells, production facilities, other property and the environment or in personal injury. Oil and gas production operations are also subject to all the risks typically associated with such operations, including encountering unexpected formations or pressures, premature decline of reservoirs and the invasion of water into hydrocarbonproducing formations. Losses resulting from the occurrence of any of these risks could negatively affect our results of operations, liquidity and financial condition. To date, we have generated limited revenues from production of our oil lease interests.The acquisition of the KYTX properties substantially increased our reserve base and future revenue stream. Our oil and gas exploration and development activities are focused on the exploration and development of our properties which are higher-risk ventures with uncertain prospects for success. In addition, we will not have earnings to support our activities should the wells drilled or properties acquired prove not to be commercially viable.We cannot guaranty that commercial quantities of oil and gaswill be successfully produced as a result of our exploration and development efforts.Further there is no guarantee that we will generate sufficient revenues from current production. Our exploration and development activities will depend in part on the evaluation of data obtained through geophysical testing and geological analysis, as well as test drilling activity. The results of geophysical testing and geological analysis are subjective, and we cannot guaranty that the exploration and development activities we conduct based on positive analysis will produce oil or gas in commercial quantities or costs.As we perform developmental and exploratory activities, further data required for evaluation of our oil and gas interests will become available.The exploration and development activities that will be undertaken by us are subject to greater risks than those associated with the acquisition and ownership of producing properties.The drilling of development wells, although generally consisting of drilling to reservoirs believed to be productive, may result in dry holes or a failure to produce oil or gas in commercial quantities.Moreover, any drilling of exploratory wells is subject to significant risk of dry holes. If we are unable to successfully compete with the large number of oil and natural gas producers in our industry, we may not be able to achieve profitable operations. Oil and natural gasexploration is intensely competitive in all its phases and involves a high degree of risk.We compete with numerous other participants in the search for and the acquisition of oil and natural gas properties and in the marketing of oil and natural gas.Our competitors includeenergy companies that have substantially greater financial resources, staff and facilities than us. Our ability toestablish additional reservesin the future will depend not only on our ability to explore and develop our existing properties, but also on our ability to select and acquire suitable producing properties or prospects for exploratory drilling.Competitive factors in the distribution and marketing of oil and natural gasinclude price and methods and reliability of delivery.Competition may also be presented by alternate fuel sources. 9 We are subject to various regulatory requirements, including environmental regulations, and may incur substantial costs to comply and remain in compliance with those requirements. Our operations in the United States are subject to regulation at the federal, state and local levels, including regulation relating to matters such as the exploration for and the development, production, marketing, pricing, transmission and storage of oil and gas, as well as environmental and safety matters.Failure to comply with applicable regulations could result in fines or penalties being owed to third parties or governmental entities, the payment of which could negatively impact our financial condition or results of operations.Our operations are subject to significant laws and regulations, which may negatively affect our ability to conduct business or increase our costs.Extensive federal, state and local laws and regulations relating to health and environmental quality in the United States affect nearly all of our operations.These laws and regulations set various standards regulating various aspects of health and environmental quality, provide for penalties and other liabilities for the violation of these standards, and in some circumstances, establish obligations to remediate current and former facilities and off-site locations. Environmental legislation provides for, among other things, restrictions and prohibitions on spills, releases or emissions of various substances produced in association with oil and gas operations. The legislation also requires that wells and facility sites be operated, maintained, abandoned and reclaimed to the satisfaction of the applicable regulatory authorities. Compliance with such legislation can require significant expenditures and a breach may result in the imposition of fines and penalties, some of which may be material. Environmental legislation is evolving in a manner expected to result in stricter standards and enforcement, larger fines and liability and potentially increased capital expenditures and operating costs. The discharge of oil or other pollutants into the air, soil or water may give rise to liabilities to governments and third parties and may require us to incur costs to remedy such discharge. No assurance can be given that environmental laws will not result in a curtailment of production or a material increase in the costs of production, development or exploration activities or otherwise adversely impact our financial condition, results of operations or prospects.We could incur significant liability for damages, clean-up costs and/or penalties in the event of discharges into the environment, environmental damage caused by us or previous owners ofour property or non-compliance with environmental laws or regulations. In addition to actions brought by governmental agencies, we could face actions brought by private parties or citizens groups. Moreover, we cannot predict what legislation or regulations will be enacted in the future or how existing or future laws or regulations will be administered, enforced or made more stringent. Compliance with more stringent laws or regulations, or more vigorous enforcement policies of the regulatory agencies, could require us to make material expenditures for the installation and operation of systems and equipment for remedial measures, all of which could have a material adverse effect on our financial condition or results of operations. Our ability to successfully market and sell oil and natural gasis subject to a number of factors that are beyond our control, and that may adversely impact our ability to produce and sell hydrocarbons, or to achieve profitability. The marketability and price of oil and natural gasthat may be acquired or discovered by us will be affected by numerous factors beyond our control.Our ability to market our oil and natural gas may depend upon our ability to acquire space on pipelines that deliverhydrocarbons to commercial markets.We may be affected by deliverability uncertainties related to the proximity of our reservesto pipelines and processing facilities, by operational problems with such pipelines and facilities, and by government regulation relating to price, taxes, royalties, land tenure, allowable production, the export of oil and gas and by many other aspects of the oil and gas business. Our revenues, profitability and future growth and the carrying value of our oiland gas properties are substantially dependent on prevailing prices of oil and natural gas. Our ability to borrow and to obtain additional capital on attractive terms is also substantially dependent upon oil and natural gasprices. Prices for oil and natural gas are subject to large fluctuations in response to relatively minor changes in the supply of and demand for oil and natural gas, market uncertainty and a variety of additional factors beyond our control. These factors include economic conditions, in the United States and Canada, the actions of the Organization of Petroleum Exporting Countries, governmental regulation, political stability in the Middle East and elsewhere, the foreign supply of oil, the price of foreign imports and the availability of alternative fuel sources. Any substantial and extended decline in the price of oil and natural gas would have an adverse effect on our borrowing capacity, revenues, profitability and cash flows from operations. Volatilecommodity prices make it difficult to estimate the value of producing properties for acquisition and often cause disruption in the market for producing properties, as buyers and sellers have difficulty agreeing on such value. Price volatility also makes it difficult to budget for and project the return on acquisitions and development and exploitation projects. 10 We cannot guarantee that title to our properties does not contain a defect that may materially affect our interest in those properties. It is our practice in acquiring significant oil and gasleases or interest in oil and gasleases to retain lawyers to fully examine the title to the interest under the lease.In the case of minor acquisitions, we rely upon the judgment of oil lease brokers or landmen who do the field work in examining records in the appropriate governmental office before attempting to place under lease a specific interest. We believe that this practice is widely followed in theenergy industry. Nevertheless, there may be title defects which affect lands comprising a portion of our properties which may adversely affect us. Our properties are held in the form of leases and working interests in operating agreements and leases. If the specific requirements of such licenses, leases and working interests are not met, the instrument may terminate or expire. All of our properties are held under interests in oil and gas leases and working interests in operating agreements and leases. If we fail to meet the specific requirements of each lease or working interest, especially future drilling and production requirements, the lease may be terminated or otherwise expire. We cannot be assured that we will be able to meet our obligations under each lease and working interest. The termination or expiration of our working interest relating to any lease would harm our business, financial condition and results of operations. We have substantial capital requirements that, if not met, may hinder our operations. We anticipate that we will make substantial capital expenditures for the acquisition, exploration, development and production of oil and natural gasin the future and for future drilling programs. If we have insufficient revenues, we may have limited ability to expend the capital necessary to undertake or complete future drilling programs. There can be no assurance that debt or equity financing, or cash generated by operations will be available or sufficient to meet these requirements or for other corporate purposes, or if debt or equity financing is available, that it will be on terms acceptable to us. Moreover, future activities may require us to alter our capitalization significantly. Our inability to access sufficient capital for our operations could have a material adverse effect on our financial condition, results of operations or prospects. Additional capital may be costly or difficult to obtain. Additional capital, whether through the offering of equity or debt securities, may not be available on reasonable terms or at all, especially in light of the recent downturn in the economy and dislocations in the credit and capital markets. If we are unable to obtain required additional capital, we may have to curtail our growth plans or cut back on existing business and, further, we may not be able to continue operating if we do not generate sufficient revenues from operations needed to stay in business.We may incur substantial costs in pursuing future capital financing, including investment banking fees, legal fees, accounting fees, securities law compliance fees, printing and distribution expenses and other costs. We may also be required to recognize non-cash expenses in connection with certain securities we issue, such as convertible notes and warrants, which may adversely impact our financial condition. Because we are small and have limited access to additional capital, we may have to limit our exploration activity, which may result in a loss of investment. We have a small asset base and limited access to additional capital. Accordingly, we must limit our exploration activity. As such, we may not be able to complete an exploration program that is as thorough as our management would like. In that event, existingreserves may go undiscovered. Without finding reserves, we cannot generate revenues and investors may lose their investment. 11 Ourreserve estimates are subject to numerous uncertainties and may be inaccurate. We currently have proved reserves in Kentucky,Texas and West Virginia. We rely on an independent third party petroleum engineering firm, Nova Resource, Inc., to calculate those reserve estimates. There are numerous uncertainties inherent in estimating quantities of oil and natural gasreserves and cash flows to be derived therefrom, including many factors beyond our control. In general, estimates of economically recoverable oil and gas reserves and the future net cash flows therefrom are based upon a number of variable factors and assumptions, such as historical production from the properties, production rates, ultimatereserve recovery, timing and amount of capital expenditures, marketability our products, royalty rates, the assumed effects of regulation by governmental agencies and future operating costs, all of which may vary from actual results. All such estimates are to some degree speculative, and classifications ofreserves are only attempts to define the degree of speculation involved. For those reasons, estimates of the economically recoverablereserves attributable to any particular group of properties, classification of such reserves based on risk of recovery and estimates of future net revenues expected therefrom prepared by different engineers, or by the same engineers at different times, may vary. Our actual production, revenues, taxes and development and operating expenditures with respect to ourreserves will vary from estimates thereof and such variations could be material. Estimates of proved or unprovedreserves that may be developed and produced in the future are often based upon volumetric calculations and upon analogy to similar types of reserves rather than actual production history. Estimates based on these methods are generally less reliable than those based on actual production history. Subsequent evaluation of the samereserves based upon production history and production practices will result in variations in the estimatedreserves and such variations could be material. Failure to generate increased revenues from theKYTX propertiesand other interests could hinder our ability to expand and to continue our current operations. Unless we generate increased revenues from the KYTX properties and other interests, or obtain additional funding, we may not be able to implement our business plan, or continue or expand our current operations.Although we had cash of $86,056 on hand, as of July 31, 2011 , we estimate that the cashwill not be sufficient for us to continue and expand our current operations for the next twelve months.Therefore, failure to generate increased revenues from theKYTX propertiesand other interests and failure to obtain additional funding could deter our ability to continue our existing operations. Current global financial conditions have been characterized by increased volatility which could negatively impact on our business, prospects, liquidity and financial condition. Current global financial conditions and recent market events have been characterized by increased volatility and the resulting tightening of the credit and capital markets has reduced the amount of available liquidity and overall economic activity. We cannot guaranty that debt or equity financing, the ability to borrow funds or cash generated by operations will be available or sufficient to meet or satisfy our initiatives, objectives or requirements. Our inability to access sufficient amounts of capital on terms acceptable to us for our operations will negatively impact our business, prospects, liquidity and financial condition. The potential profitability of oil and gas properties depends upon factors beyond our control. The potential profitability of oil and gas properties is dependent upon many factors beyond our control. For instance, world prices and markets for oil and gas are unpredictable, highly volatile, potentially subject to governmental fixing, pegging, controls, or any combination of these and other factors, and respond to changes in domestic, international, political, social, and economic environments. Additionally, due to worldwide economic uncertainty, the availability and cost of funds for production and other expenses have become increasingly difficult, if not impossible, to project. These changes and events may materially affect our financial performance. In addition, a productive well may become uneconomic in the event that water or other deleterious substances are encountered which impair or prevent the production of oil and/or gas from the well. In addition, production from any well may be unmarketable if it is impregnated with water or other deleterious substances. These factors cannot be accurately predicted and the combination of these factors may result in us not receiving an adequate return on invested capital. 12 The loss or unavailability of our key personnel for an extended period of time could adversely affect our business operations and prospects. Our success depends in large measure on certain key personnel, including Allan Millmaker, our Chief Executive Officer. The loss of the services of Mr. Millmaker could significantly hinder our operations.Although we are looking into acquiring key person insurance, we do not currently have such insurance in effect for Mr. Millmaker. In addition, the competition for qualified personnel in the oil industry is intense and there can be no assurance that we will be able to continue to attract and retain all personnel necessary for the development and operation of our business. Seasonal weather conditions and other factors could adversely affect our ability to conduct drilling activities. Our operations could be adversely affected by seasonal weather conditions and wildlife restrictions on federal leases. In some areas, certain drilling and other oil and gas activities can only be conducted during limited times of the year, typically during the summer months. This would limit our ability to operate in these areas and could intensify competition during those times for drilling rigs, oil field equipment, services, supplies and qualified personnel, which may lead to periodic shortages. These constraints and the resulting shortages or high costs could delay our operations and materially increase our operating and capital costs, which could have a material adverse effect upon us and our results of operations. We depend on the services of third parties for material aspects of our operations, including drilling operators, and accordingly if we cannot obtain certain third party services, we may not be able to operate. We rely on third parties to operate some of the assets in Texas and West Virginia in which we possess an interest.The success of our operations, whether considered on the basis of drilling operations or production operations, will depend largely on whether the operator of the property properly fulfillstheir obligations.As a result, our ability to exercise influence over the operation of these assets or their associated costs may be limited.Our performance will therefore depend upon a number of factors that may be outside of our full control, including the timing and amount of capital expenditures, the operator’s expertise and financial resources, the approval of other participants, the selection of technology, and risk management practices.The failure of third party operators and their contractors to perform their services in a proper manner could adversely affect our operations. Risks Related to our Common Stock The issuance of shares upon conversion of the senior secured convertible promissory notes and exercise of outstanding warrants may cause immediate and substantial dilution to our existing stockholders. If the price per share of our common stock at the time of conversion of our senior secured convertible promissory notes, and exercise of any warrants, options, or any other convertible securities is in excess of the various conversion or exercise prices of these convertible securities, conversion or exercise of these convertible securities would have a dilutive effect on our common stock. As of September 15, 2011 , we had (i)outstanding senior secured convertible promissory notes which are convertible into an aggregate of 4,000,000 shares of our common stock at a conversion price of $0.50 per share, (ii)outstanding senior secured convertible promissory notes which are convertible into an aggregate of 1,720,000 shares of our common stock at an adjusted conversion price of $0.50 per share, (iii) outstanding convertible debentures which are convertible up to an aggregate of 2,621,243 shares of our common stock at the lowest adjusted conversion price of $0.50 per share with an option to convert outstanding interest into 262,125 shares, (iv) warrants to purchase up to 2,000,000shares of our common stock at an exercise price of $1.00 per share, (v) warrants to purchase 860,000 shares of our common stock at an exercise price of $1.25 per share, and vi) warrants to purchase up to 6,307,150 shares of our common stock at the lowest adjusted exercise price of $0.50 per share.Further, any additional financing that we secure may require the granting of rights, preferences or privileges senior to those of our common stock and which result in additional dilution of the existing ownership interests of our common stockholders. 13 We are subject to the reporting requirements of federal securities laws, which is expensive. We are a public reporting company in the U.S. and, accordingly, subject to the information and reporting requirements of the Exchange Act and other federal securities laws, and the compliance obligations of the Sarbanes-Oxley Act. The costs of preparing and filing annual and quarterly reports, proxy statements and other information with the Securities and Exchange Commission, or SEC, and furnishing audited reports to stockholders causes our expenses to be higher than they would be if we remained a privately-held company. Our compliance with the Sarbanes-Oxley Act and SEC rules concerning internal controlsis time consuming, difficult and costly. We area reporting company with the SEC and therefore must comply with Sarbanes-Oxley Act and SEC rules concerning internal controls. It is time consuming, difficult and costly for us to develop and implement the internal controls and reporting procedures required by Sarbanes-Oxley.In order to expand ouroperations, wewill need to hire additional financial reporting, internal control, and other finance staff in order to develop and implement appropriate internal controls and reporting procedures. Failure to maintain the adequacy of our internal controls could impairour ability to provide accurate financial statements and comply with the requirements of the Sarbanes-Oxley Act, which could cause our stock price to decrease substantially. Wehave amended certain of our prior periodic reports to include required disclosures that were previously omitted from those periodic reports. The filing of amendments to those periodic reportsresulted in a redetermination that our internal controls over financial reporting and disclosure controls and procedures were not effective for those periods.We have committed limited personnel and resources to the development of the external reporting and compliance obligations that are required of a public company. We have taken measures to address and improve our financial reporting and compliance capabilities and we are in the process of instituting changes to satisfy our obligations in connection with being a public company. We plan to obtain additional financial and accounting resources to support and enhance our ability to meet the requirements of being a public company.In May 2011, we hired a new Chief Financial Officer with oil and gas experience.We will need to continue to improve our financial and managerial controls, reporting systems and procedures, and documentation thereof. If our financial and managerial controls, reporting systems, or procedures fail, we may not be able to provide accurate financial statements on a timely basis or comply with the Sarbanes-Oxley Act of 2002 as it applies to us. Any failure of our internal controls or our ability to provide accurate financial statements could cause the trading price of our common stock to decrease substantially. Our stock price may be volatile, which may result in losses to our stockholders. The stock markets have experienced significant price and trading volume fluctuations, and the market prices of companies quoted on the Over-The-Counter Bulletin Board, where our shares of common stock will be quoted, generally have been very volatile and have experienced sharp share-price and trading-volume changes. The trading price of our common stock is likely to be volatile and could fluctuate widely in response to many of the following factors, some of which are beyond our control: ● variations in our operating results; ● changes in expectations of our future financial performance, including financial estimates by securities analysts and investors; ● changes in operating and stock price performance of other companies in our industry; ● additions or departures of key personnel; and ● future sales of our common stock. Domestic and international stock markets often experience significant price and volume fluctuations. These fluctuations, as well as general economic and political conditions unrelated to our performance, may adversely affect the price of our common stock. In particular, following initial public offerings, the market prices for stocks of companies often reach levels that bear no established relationship to the operating performance of these companies. These market prices are generally not sustainable and could vary widely. In the past, following periods of volatility in the market price of a public company’s securities, securities class action litigation has often been initiated. 14 Our common shares are thinly-traded, and in the future, may continue to be thinly-traded, and you may be unable to sell at or near ask prices or at all if you need to sell your shares to raise money or otherwise desire to liquidate such shares. We cannot predict the extent to which an active public market for our common stock will develop or be sustained due to a number of factors, including the fact that we are a small company that is relatively unknown to stock analysts, stock brokers, institutional investors, and others in the investment community that generate or influence sales volume, and that even if we came to the attention of such persons, they tend to be risk-averse and would be reluctant to follow an unproven company such as ours or purchase or recommend the purchase of our shares until such time as we became more seasoned and viable. As a consequence, there may be periods of several days or more when trading activity in our shares is minimal or non-existent, as compared to a seasoned issuer which has a large and steady volume of trading activity that will generally support continuous sales without an adverse effect on share price. We cannot give you any assurance that a broader or more active public trading market for our common stock will develop or be sustained, or that current trading levels will be sustained. The market price for our common stock may be particularly volatile given our status as a relatively small company and lack of significant revenues that could lead to wide fluctuations in our share price. You may be unable to sell your common stock at or above your purchase price if at all, which may result in substantial losses to you. The market for our common shares may be characterized by significant price volatility when compared to seasoned issuers, and we expect that our share price will be more volatile than a seasoned issuer for the indefinite future. The potential volatility in our share price is attributable to a number of factors. First, as noted above, our common shares may be sporadically and/or thinly traded. As a consequence of this lack of liquidity, the trading of relatively small quantities of shares by our stockholders may disproportionately influence the price of those shares in either direction. The price for our shares could, for example, decline precipitously in the event that a large number of our common shares are sold on the market without commensurate demand, as compared to a seasoned issuer that could better absorb those sales without adverse impact on its share price. Secondly, an investment in us is a speculative or “risky” investment due to our lack of revenues or profits to date. As a consequence of this enhanced risk, more risk-adverse investors may, under the fear of losing all or most of their investment in the event of negative news or lack of progress, be more inclined to sell their shares on the market more quickly and at greater discounts than would be the case with the stock of a seasoned issuer. Because we became public by means of a “reverse merger,” we may not be able to attract the attention of major brokerage firm or investors in general. Additional risks may exist since we have become public through a “reverse merger.” Securities analysts of major brokerage firms may not provide coverage of us since there is little incentive to brokerage firms to recommend the purchase of our common stock. No assurance can be given that brokerage firms will want to conduct any secondary offerings on behalf of our company in the future. In addition, the SEC has recently issued an investor bulletin warning investors about the risks of investing in companies that enter the U.S. capital markets through a “reverse merger.” The release of such information from the SEC may have the effect of reducing investor interest in companies, such as us, that enter the U.S. capital markets through a “reverse merger.” We do not anticipate paying any cash dividends. We presently do not anticipate that we will pay any dividends on any of our capital stock in the foreseeable future. The payment of dividends, if any, would be contingent upon our revenues and earnings, if any, capital requirements, and general financial condition. The payment of any dividends will be within the discretion of our Board of Directors. We presently intend to retain all earnings, if any, to implement our business plan; accordingly, we do not anticipate the declaration of any dividends in the foreseeable future. 15 Our common stock may be subject to penny stock rules, which may make it more difficult for our stockholders to sell their common stock. Broker-dealer practices in connection with transactions in “penny stocks” are regulated by certain penny stock rules adopted by the SEC.Penny stocks generally are equity securities with a price of less than $5.00 per share.The penny stock rules require a broker-dealer, prior to a purchase or sale of a penny stock not otherwise exempt from the rules, to deliver to the customer a standardized risk disclosure document that provides information about penny stocks and the risks in the penny stock market.The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer’s account.In addition, the penny stock rules generally require that prior to a transaction in a penny stock the broker-dealer make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction.These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for a stock that becomes subject to the penny stock rules. Volatility in our common stock price may subject us to securities litigation. The market for our common stock is characterized by significant price volatility when compared to seasoned issuers, and we expect that our share price will continue to be more volatile than a seasoned issuer for the indefinite future. In the past, plaintiffs have often initiated securities class action litigation against a company following periods of volatility in the market price of its securities. We may, in the future, be the target of similar litigation. Securities litigation could result in substantial costs and liabilities and could divert management’s attention and resources. We may need additional capital, and the sale of additional shares or other equity securities could result in additional dilution to our stockholders. As of the date of this prospectus, we believe that our current cash and cash equivalents and anticipated cash flow from operations will be sufficient to meet our anticipated cash needs for the near future. We may, however, require additional cash resources due to changed business conditions or other future developments, including any investments or acquisitions we may decide to pursue. If our resources are insufficient to satisfy our cash requirements, we will seek to sell additional equity or debt securities or obtain a credit facility. The sale of additional equity securities could result in additional dilution to our stockholders. The incurrence of additional indebtedness would result in increased debt service obligations and could result in operating and financing covenants that would restrict our operations. We cannot assure you that financing will be available in amounts or on terms acceptable to us, if at all. We have a substantial number of authorized common shares available for future issuance that could cause dilution of our stockholders’ interest and adversely impact the rights of holders of our common stock. We have a total of 3,000,000,000 shares of common stock authorized for issuance. As of September 15,2011 , we had 2,942,712,223 shares of common stock available for issuance. We have reserved 5,720,000 shares for conversion of our outstanding notes, 2,621,243 shares for conversion of our outstanding debentures, and, 8,987,151 shares for issuance upon the exercise of outstanding warrants. We may seek financing that could result in the issuance of additional shares of our capital stock and/or rights to acquire additional shares of our capital stock. We may also make acquisitions that result in issuances of additional shares of our capital stock. Those additional issuances of capital stock would result in a significant reduction of your percentage interest in us. Furthermore, the book value per share of our common stock may be reduced. This reduction would occur if the exercise price of any issued warrants, the conversion price of any convertible notes is lower than the book value per share of our common stock at the time of such exercise or conversion. The addition of a substantial number of shares of our common stock into the market or by the registration of any of our other securities under the Securities Act of 1933, as amended, may significantly and negatively affect the prevailing market price for our common stock. The future sales of shares of our common stock issuable upon the exercise of outstanding warrants may have a depressive effect on the market price of our common stock, as such warrants would be more likely to be exercised at a time when the price of our common stock is greater than the exercise price. 16 The20,590,519 shares of our common stock registered for resale by this prospectus may adversely affect the market price of our common stock. As of September 15, 2011, there were 57,287,777 shares of our common stock were issued and outstanding. This prospectus registers for resale 3,000,000 shares of our common stock, 5,720,000 shares that may be issued if the convertible notes are converted to shares of our common stock without interest, 2,621,243 shares that may be issued if the convertible debentures are converted to shares of our common stock without interest and also registers for resale 8,987,151shares of common stock which may be issued upon exercise of warrants held by the selling stockholders. Assuming all convertible notes are converted and all warrants were exercised, the aggregated number of shares registered for resale by means of this prospectus, or 20,590,519 shares, would represent 35.94% of our then issued and outstanding common stock. We are unable to predict the potential effect that sales into the market of up to 20,590,519 shares may have on the then prevailing market price of our common stock. On September 15, 2011 , the last reported closing price of our common stock on the Over-the Counter Bulletin Board was $0.55 . Our shares have only had trading activity since December 2009. It is likely that market sales of the 20,590,519 shares offered for resale pursuant to this prospectus (orfor those sales even if they do not actually occur) may have the effect of depressing the market price of our common stock. As a result, the potential resale and possible fluctuations in trading volume of such a substantial amount of our stock may affect the share price negatively beyond our control. CAUTIONARY NOTE REGARDING FORWARD LOOKING STATEMENTS This prospectus includes “forward-looking statements.” Forward-looking statements are not statements of historical fact but rather reflect our current expectations, estimates and predictions about future results and events. These statements may use words such as “anticipate,” “believe,” “estimate,” “expect,” “intend,” “predict,” “project” and similar expressions as they relate to us or our management. When we make forward-looking statements, we are basing them on our management’s beliefs and assumptions, using information currently available to us. These forward-looking statements are subject to risks, uncertainties and assumptions, including but not limited to, risks, uncertainties and assumptions discussed in this prospectus. Factors that can cause or contribute to these differences include those described under the headings “Risk Factors” and “Management Discussion and Analysis of Financial Condition and Results of Operations.” These forward looking statements include, but are not limited to, statements regarding the following: growth opportunities and increasing market share, earnings estimates, future financial performance and other matters. Although we believe that the expectations contained in these forward-looking statements are reasonable, you cannot be assured that these expectations will prove correct. If one or more of these or other risks or uncertainties materialize, or if our underlying assumptions prove to be incorrect, actual results may vary materially from those projected. Any forward-looking statements you read in this prospectus reflect our current views with respect to future events and are subject to these and other risks, uncertainties and assumptions relating to our operations, results of operations, growth strategy and liquidity. All subsequent written and oral forward-looking statements attributable to us or individuals acting on our behalf are expressly qualified in their entirety by this paragraph. You should specifically consider the factors identified in this prospectus which would cause actual results to differ before making an investment decision. We are under no duty to update any of the forward-looking statements after the date of this prospectus or to conform these statements to actual results. USE OF PROCEEDS We will not receive any of the proceeds from the sale of the shares of common stock offered under this prospectus by the selling security holders.Rather, the selling security holders will receive those proceeds directly. 17 We will, however, receive the exercise price with respect to warrants to purchase 8,987,151 shares of our common stock, when and if exercised by the selling stockholders who hold them. If all of the warrants are exercised at each respective exercise price for cash, we estimate our net proceeds would be approximately $6,138,575. However, the holders of the warrants have the option to exercise the warrants using a “cashless” exercise, in which case we would not receive any proceeds from the exercise of the warrants. Each of the warrants includes a cashless exercise option, pursuant to which the holder thereof can exercise the warrant without paying the exercise price in cash. If the holder elects to use this cashless exercise option, such holder will receive a fewer number of our shares than it would have received if the exercise price were paid in cash. The number of our shares the holder of the warrants would receive in connection with a cashless exercise is determined in accordance with a formula set forth in the applicable warrant. There can be no assurance that we will receive any payments even if all of the warrants are exercised. Any proceeds received will be used for working capital and other general corporate purposes. DIVIDEND POLICY We currently anticipate that we will not declare or pay cash dividends on our common stock in the foreseeable future.We will pay dividends on our common stock only if and when declared by our Board of Directors.The ability of our Board of Directors to declare a dividend is subject to restrictions imposed by Nevada law.In determining whether to declare dividends, our Board of Directors will consider these restrictions as well as our financial condition, results of operations, working capital requirements, future prospects and other factors it considers relevant. PRICE RANGE OF COMMON STOCK Market Information. Our common stock is quoted on the OTC Bulletin Board and OTCQB under the symbol “ALME.”For the period indicated, the following table sets forth the high and low bid prices per share of common stock. These prices represent inter-dealer quotations without retail markup, markdown, or commission and may not necessarily represent actual transactions. High ($) Low ($) Fiscal Year 2011 First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Fiscal Year 2010 Third Quarter $ $ Fourth Quarter $ $ The approximate number of stockholders of record at September 15, 2011 was thirteen. The number of stockholders of record does not include beneficial owners of our common stock, whose shares are held in the names of various dealers, clearing agencies, banks, brokers and other fiduciaries. 18 DILUTION Investors in this offering will be subject to increased dilution upon the conversion of outstanding convertible promissory notes, the conversion of outstanding convertible debentures and the exercise of outstanding warrants. As of September 15, 2011 , our current outstanding convertible promissory notes represent an additional 5,720,000 shares that could be issued in the future, our outstanding convertible debentures represent an additional 2,621,243 shares that could be issued in the future and outstanding stock warrants represent an additional 8,987,151 shares that could be issued in the future. SELLING SHAREHOLDERS The following table sets forth information concerning the selling shareholders including: 1. the number of shares owned by the selling shareholders prior to this offering; 2. the total number of shares that are to be offered by the selling shareholders; 3. the total number of shares of common stock that will be owned by the selling shareholders upon completion of the offering; and 4. the percentage of common stock that will be owned by the selling shareholders upon completion of the offering if all of the offered shares are sold by the selling shareholders. The shares offered for sale constitute all of the shares known to us to be beneficially owned by the selling shareholders. The shares of common stock being offered under this prospectus may be offered for sale from time to time during the period the registration statement of which this prospectus is a part remains effective, by or for the accounts of the selling security holders listed below. The selling shareholders have no position or office with us, nor any material relationship with us, except as specified below and in the Range Agreement and related agreements described in the section entitled Description of Business. The selling shareholders are not broker-dealers or affiliates of broker-dealers to our knowledge, except as specified below . Name of Selling Security Holder Amount of Shares of Common Stock Owned by Selling Security Holder Before the Offering Amount of Shares of Common Stock to be Offered by the Selling Security Holder Amount of Shares of Common Stock Owned by Selling Security Holder After the Offering Percentage of Common Stock Owned if all of the Offered Shares Are Sold(16)(17) Anson Investments Master Fund LP (1) 0 0% Capital Ventures International (2) 0 0% Cranshire Capital LP (3) 0 0% Freestone Advantage Partners II, LP (4) 0 0% GCA Strategic Investment Fund Limited (5) 0 0% Rodman & Renshaw, LLC (6) 0 0% Noam Rubinstein (7) 0 0% Edward Kovalik (8) 0 0% Stephen Lee (9) 0 0% Michael Vasinkevich (10) 0 0% Edward Rubin (11) 0 0% John Borer (12) 0 0% Eurasian Capital Partners Limited (13) 8,580,000 (15) 0 0% Range Kentucky Holdings, LLC(14) 9.6% 19 Includes: (i) 1,000,026 shares issuable upon conversion of convertible debentures at the lowest adjusted conversion price of $0.50 per share, and (ii) 2,250,056 shares issuable upon the exercise of warrants at the lowest adjusted exercise price of $0.50 per share, and assumes conversion of all convertible debentures and exercise of all warrants and sale of all resulting shares of common stock.Adam Spearsis the Portfolio Manager of Anson Investments Master Fund LP and has voting and dispositive power over the shares beneficially owned by Anson Investments Master Fund LP. Includes: (i) 680,017 shares issuable upon conversion of convertible debentures at the lowest adjusted conversion price of $0.50 per share, and (ii) 1,530,037 shares issuable upon the exercise of warrants at the lowest adjusted exercise price of $0.50 per share, and assumes conversion of all convertible debentures and exercise of all warrants and sale of all resulting shares of common stock. Heights Capital Management, Inc., the authorized agent of Capital Ventures International (“CVI”), has discretionary authority to vote and dispose of the shares held by CVI and may be deemed to be the beneficial owner of these shares.Martin Kobinger, in his capacity as Investment Manager of Heights Capital Management, Inc., may also be deemed to have investment discretion and voting power over the shares held by CVI.Mr. Kobinger disclaims any such beneficial ownership of the shares.CVI is an affiliate of a registered broker-dealer. Includes: (i) 435,305 shares issuable upon conversion of convertible debentures at the lowest adjusted conversion price of $0.50 per share, and (ii) 979,434 shares issuable upon the exercise of warrants at the lowest adjusted exercise price of $0.50 per share, and assumes conversion of all convertible debentures and exercise of all warrants and sale of all resulting shares of common stock. Downsview Capital, Inc. (“Downsview”) is the general partner of Cranshire Capital, L.P. (“Cranshire”) and consequently has voting control and investment discretion over securities held by Cranshire.Mitchell Kopin,President of Downsview, has voting control over Downsview. As a result of the foregoing, each of Mr.Kopin and Downsview may be deemed to have beneficial ownership (as determined under Section 13(d) of the Securities Exchange Act of 1934, as amended) of the shares of common stock beneficially owned by Cranshire. Includes: (i) 35,296 shares issuable upon conversion of convertible debentures at the lowest adjusted conversion price of $0.50 per share, and (ii) 79,416 shares issuable upon the exercise of warrants at the lowest adjusted exercise price of $0.50 per share, and assumes conversion of all convertible debentures and exercise of all warrants and sale of all resulting shares of common stock. Downsview is the investment manager for a managed account of Freestone Advantage Partners II, LP and has voting control and investment discretion over securities held in such account. Mitchell Kopin,President of Downsview, has voting control over Downsview. As a result, each of Mr.Kopin and Downsview may be deemed to have beneficial ownership (as determined under Section13(d) of the Securities Exchange Act of 1934, as amended) of the shares of common stock beneficially owned by Freestone. Includes: (i) 470,600 shares issuable upon conversion of convertible debentures at the lowest adjusted conversion price of $0.50 per share, and (ii) 1,058,850 shares issuable upon the exercise of warrants at the lowest adjusted exercise price of $0.50 per share, and assumes conversion of all convertible debentures and exercise of all warrants and sale of all resulting shares of common stock. Lewis N. Lester Sr. is the Director ofGCA StrategicInvestment Fund Limited and has voting and dispositive power over the shares beneficially owned byGCA StrategicInvestment Fund Limited. Includes 114,680 shares of common stock issuable upon the exercise of warrants at the lowest adjusted exercise price of $0.50 per share received as compensation for placement agent services.Rodman & Renshaw, LLC, a wholly owned subsidiary of Rodman & Renshaw Capital Group, Inc., is a registered broker dealer. John Borer is the Senior Managing Director of Rodman & Renshaw LLC, and has voting and dispositive power over the shares beneficially owned by Rodman & Renshaw LLC. Includes 34,405 shares of common stock upon the exercise of warrants at the lowest adjusted exercise price of $0.50 per share issued to this selling security holder as an affiliate of Rodman & Renshaw, LLC. Includes 22,935 shares of common stock upon the exercise of warrants at the lowest adjusted exercise price of $0.50 per share issued to this selling security holder as an affiliate of Rodman & Renshaw, LLC. Includes 11,468 shares of common stock upon the exercise of warrants at the lowest adjusted exercise price of $0.50 per share issued to this selling security holder as an affiliate of Rodman & Renshaw, LLC. Includes 19,495 shares of common stock upon the exercise of warrants issued at the lowest adjusted exercise price of $0.50 per share to this selling security holder as an affiliate of Rodman & Renshaw, LLC. Includes 19,495 shares of common stock upon the exercise of warrants issued at the lowest adjusted exercise price of $0.50 per share to this selling security holder as an affiliate of Rodman & Renshaw, LLC. Includes 6,880 shares of common stock upon the exercise of warrants issued at the lowest adjusted exercise price of $0.50 per share to this selling security holder as an affiliate of Rodman & Renshaw, LLC. Geoffrey Longhas sole power to vote and dispose of the securities beneficially owned by Eurasian Capital Partners Limited. Range Exploration Partners LLChas sole power to vote and dispose of the securities beneficially owned by Range Kentucky Holdings, LLC. William Byrd, Frode Aschim and Petter Hagland are managers of Range Exploration Partners LLC and each report shared dispositive voting power as to the 8,500,000 shares of common stock.Each of Messrs. Byrd, Aschim and Hagland disclaim their beneficial ownership of the common stock except to the extent of their pecuniary interest therein. Includes: (i) 5,720,000 shares issuable upon conversion of senior secured convertible promissory notes; (ii) 2,000,000 shares issuable upon the exercise of warrants with an exercise price of $1.00 per share, and (iii) 860,000 shares issuable upon the exercise of warrants with an exercise price of $1.25 per share, and assumes conversion of all senior secured convertible promissory notes and exercise of all warrants and sale of all resulting shares of common stock. We do not know when or in what amounts the selling security holders may offer shares for sale. The stockholders may not sell any or all of the shares offered by this prospectus. Because the stockholders may offer all or some of the shares pursuant to this offering, and because there are currently no agreements, arrangements or understandings with respect to the sale of any of the shares, we cannot estimate the number of the shares that will be held by the stockholders after completion of the offering. However, for purposes of this table, we have assumed that, after completion of the offering, none of the shares covered by this prospectus will be held by the stockholders. Based on 57, 287,777 shares of our common stock outstanding as of September 15, 2011. 20 Private Placements On August 1, 2011, we closed a Securities Purchase Agreement (the “Securities Purchase Agreement”), with certain institutional investors providing for the issuance and sale of original issue discount convertible debentures convertible into shares of our common stock (“Debentures”) and three series of warrants, the SeriesA Warrants, the SeriesB Warrants and the SeriesC Warrants, to purchase shares of our common stock (“Warrants”) for proceeds to us of $1,114,000. In addition, seven of the selling shareholders, Rodman & Renshaw, LLC, Noam Rubinstein, Edward Kovalik, Stephen Lee, Michael Vasinkevich, Edward Rubin and John Borer were issued five-year warrants exercisable into shares of common stock in connection with the placement agent services provided in the private placement. On November 18, 2009, we entered into a Note and Warrant Purchase Agreement with Eurasian Capital Partners Limited, whereby Eurasian Capital Partners Limited agreed to lend up to $2,000,000 to us in multiple installments in exchange for senior secured convertible promissory notes with a conversion price of $0.50 per share and five-year warrants to acquire shares of common stock at an exercise price of $1.00 per share in the amount of each installment.The notes are due on November 18, 2012, or upon default, whichever is earlier, and bear interest at the annual rate of 8%. As of the date of this prospectus, we have issued senior secured convertible promissory notes in the amount of $2,000,000 and 2,000,000 warrants pursuant to the Note and Warrant Purchase Agreement.We are registering 4,000,000 shares issuable upon conversion of senior secured convertible promissory notes and 2,000,000 shares issuable upon the exercise of warrants with an exercise price of $1.00 per share. On April 12, 2011, we entered into a Note and Warrant Purchase Agreement with Eurasian Capital Partners Limited, whereby Eurasian Capital Partners Limited agreed to lend up to $2,400,000 to us in multiple installments in exchange for senior secured convertible promissory notes with a conversion price of $1.00 per share and five-year warrants to acquire shares of common stock at an exercise price of $1.00 per share in the amount of each installment.The notes are due on April 12, 2014 or upon default, whichever is earlier, and bear interest at the annual rate of 8%. The notes also provide for downside protection such that the conversion price will be adjusted downward to the price per share received by us in a Dilutive Issuance (as defined in the Note and Warrant Purchase Agreement).As of the date of this prospectus, we have issued senior secured convertible promissory notes in the amount of $860,000 and 860,000 warrants pursuant to the Note and Warrant Purchase Agreement.We are registering 1,720,000 shares issuable upon conversion of senior secured convertible promissory notes assuming an adjusted conversion price of $0.50 and 860,000 shares issuable upon the exercise of warrants with an exercise price of $1.25 per share. On April 12, 2011, we entered into a Membership Interest Purchase and Sale Agreement (the “Range Agreement”) with Range Kentucky Holdings, LLC, a Wyoming limited liability company (“Range”), pursuant to which we acquired all of the membership interests in each of Range’s wholly-owned subsidiaries KYTX Oil and Gas, LLC, KYTX Pipeline, LLC, and KYTX Drilling Company, LLC.In exchange for those membership interests, we paid $400,000 to Range in cash and issued 8,500,000 shares of our common stock, valued at $6,375,000 or $0.75 per share, to Range. To our knowledge, except for CVI, Rodman & Renshaw, LLC, Noam Rubinstein, Edward Kovalik, Stephen Lee, Michael Vasinkevich, Edward Rubin and John Borer, none of the selling shareholders or their beneficial owners: · has had a material relationship with us other than as a shareholder at any time within the past three years; · has ever been one of our officers or directors or an officer or director of our predecessors or affiliates; or · are broker-dealers or affiliated with broker-dealers. CVI is an affiliate of a registered broker-dealer. Rodman & Renshaw, LLC is a registered broker-dealer and John Borer and Noam Rubinstein are officers of Rodman & Renshaw, LLC. Each of such persons received such warrants as compensation for investment banking services. 21 PLAN OF DISTRIBUTION Each Selling Shareholder (the “Selling Shareholders”) of the securities and any of their pledgees, assignees and successors-in-interest may, from time to time, sell any or all of their securities covered hereby on the [principal Trading Market] or any other stock exchange, market or trading facility on which the securities are traded or in private transactions.These sales may be at fixed or negotiated prices.A Selling Shareholder may use any one or more of the following methods when selling securities: · ordinary brokerage transactions and transactions in which the broker-dealer solicits purchasers; · block trades in which the broker-dealer will attempt to sell the securities as agent but may position and resell a portion of the block as principal to facilitate the transaction; · purchases by a broker-dealer as principal and resale by the broker-dealer for its account; · an exchange distribution in accordance with the rules of the applicable exchange; · privately negotiated transactions; · settlement of short sales entered into after the effective date of the registration statement of which this prospectus is a part; · in transactions through broker-dealers that agree with the Selling Shareholders to sell a specified number of such securities at a stipulated price per security; · through the writing or settlement of options or other hedging transactions, whether through an options exchange or otherwise; · a combination of any such methods of sale; or · any other method permitted pursuant to applicable law. The Selling Shareholders may also sell securities under Rule 144 under the Securities Act of 1933, as amended (the “Securities Act”), if available, rather than under this prospectus. Broker-dealers engaged by the Selling Shareholders may arrange for other brokers-dealers to participate in sales.Broker-dealers may receive commissions or discounts from the Selling Shareholders (or, if any broker-dealer acts as agent for the purchaser of securities, from the purchaser) in amounts to be negotiated, but, except as set forth in a supplement to this Prospectus, in the case of an agency transaction not in excess of a customary brokerage commission in compliance with FINRA Rule 2440; and in the case of a principal transaction a markup or markdown in compliance with FINRA IM-2440. In connection with the sale of the securities or interests therein, the Selling Shareholders may enter into hedging transactions with broker-dealers or other financial institutions, which may in turn engage in short sales of the securities in the course of hedging the positions they assume.The Selling Shareholders may also sell securities short and deliver these securities to close out their short positions, or loan or pledge the securities to broker-dealers that in turn may sell these securities.The Selling Shareholders may also enter into option or other transactions with broker-dealers or other financial institutions or create one or more derivative securities which require the delivery to such broker-dealer or other financial institution of securities offered by this prospectus, which securities such broker-dealer or other financial institution may resell pursuant to this prospectus (as supplemented or amended to reflect such transaction). The Selling Shareholders and any broker-dealers or agents that are involved in selling the securities may be deemed to be “underwriters” within the meaning of the Securities Act in connection with such sales.In such event, any commissions received by such broker-dealers or agents and any profit on the resale of the securities purchased by them may be deemed to be underwriting commissions or discounts under the Securities Act.Each Selling Shareholder has informed us that it does not have any written or oral agreement or understanding, directly or indirectly, with any person to distribute the securities. In no event shall any broker-dealer receive fees, commissions and markups which, in the aggregate, would exceed eight percent (8%). We are required to pay certain fees and expenses incurred by us incident to the registration of the securities.We have agreed to indemnify the Selling Shareholders against certain losses, claims, damages and liabilities, including liabilities under the Securities Act. Because Selling Shareholders may be deemed to be “underwriters” within the meaning of the Securities Act, they will be subject to the prospectus delivery requirements of the Securities Act including Rule 172 thereunder.In addition, any securities covered by this prospectus which qualify for sale pursuant to Rule 144 under the Securities Act may be sold under Rule 144 rather than under this prospectus. The Selling Shareholders have advised us that there is no underwriter or coordinating broker acting in connection with the proposed sale of the resale securities by the Selling Shareholders. 22 We agreed to keep this prospectus effective until the earlier of (i) the date on which the securities may be resold by the Selling Shareholders without registration and without regard to any volume or manner-of-sale limitations by reason of Rule 144, without the requirement for us to be in compliance with the current public information under Rule 144 under the Securities Act or any other rule of similar effect or (ii) all of the securities have been sold pursuant to this prospectus or Rule 144 under the Securities Act or any other rule of similar effect.The resale securities will be sold only through registered or licensed brokers or dealers if required under applicable state securities laws. In addition, in certain states, the resale securities covered hereby may not be sold unless they have been registered or qualified for sale in the applicable state or an exemption from the registration or qualification requirement is available and is complied with. Under applicable rules and regulations under the Exchange Act, any person engaged in the distribution of the resale securities may not simultaneously engage in market making activities with respect to the common stock for the applicable restricted period, as defined in Regulation M, prior to the commencement of the distribution.In addition, the Selling Shareholders will be subject to applicable provisions of the Exchange Act and the rules and regulations thereunder, including Regulation M, which may limit the timing of purchases and sales of securities of the common stock by the Selling Shareholders or any other person.We will make copies of this prospectus available to the Selling
